Case 2:20-cv-00876-FLA-AFM Document 67 Filed 02/24/21 Page 1 of 18 Page ID #:1425



  1
                                                NOTE: CHANGES HAVE BEEN
                                                MADE TO THIS DOCUMENT
  2
                                               See p. 3, line 9.
  3

  4

  5

  6

  7

  8
                                 UNITED STATES DISTRICT COURT
  9                             CENTRAL DISTRICT OF CALIFORNIA
                                      WESTERN DIVISION
 10
       TONGFANG GLOBAL LIMITED, et al,                     Case No: 2:20-CV-00876-FLA-AFM
 11
                        Plaintiffs,                        STIPULATED PROTECTIVE
 12                                                        ORDER 1
                  vs.
 13
       ELEMENT TELEVISION COMPANY,
 14    LLC, et. al,
 15                     Defendants.
 16    ELEMENT TELEVISION COMPANY,                         Complaint filed:           01/28/2020
       LLC, et. al,                                        FAC filed:                 03/03/2020
 17                                                        Discovery Cut-Off:         06/14/2021
                        Counterclaimants,                  Trial date:                08/31/ 2021
 18                                                        Pretrial Conference:       08/13/2021
                  vs.
 19
       TONGFANG GLOBAL LIMITED, et. al,
 20
                        Counterclaim Defendants.
 21

 22

 23

 24

 25

 26

 27
      1 This Stipulated Protective Order is based substantially on the model protective order provided
 28   under Magistrate Judge Alexander F. MacKinnon’s Procedures.
      1360179.1
      Active\119875055.v1-2/23/21
Case 2:20-cv-00876-FLA-AFM Document 67 Filed 02/24/21 Page 2 of 18 Page ID #:1426




   1 1.        A.      PURPOSES AND LIMITATIONS
   2           Discovery in this action is likely to involve production of confidential,
   3 proprietary, or private information for which special protection from public disclosure

   4 and from use for any purpose other than prosecuting this litigation may be warranted.

   5 Accordingly, the parties hereby stipulate to and petition the Court to enter the

   6 following Stipulated Protective Order. The parties acknowledge that this Order does

   7 not confer blanket protections on all disclosures or responses to discovery and that the

   8 protection it affords from public disclosure and use extends only to the limited

   9 information or items that are entitled to confidential treatment under the applicable

  10 legal principles.

  11           B.      GOOD CAUSE STATEMENT
  12           This action is likely to involve trade secrets, customer, supplier, vendor and
  13 pricing lists, customer agreements and negotiations, and other valuable commercial,

  14 financial, and/or proprietary information for which special protection from public

  15 disclosure and from use for any purpose other than prosecution of this action is

  16 warranted. Such confidential and proprietary materials and information consist of,

  17 among other things, confidential business or financial information, information

  18 regarding confidential business practices, or other commercial information (including

  19 information implicating privacy rights of third parties), information otherwise

  20 generally unavailable to the public, or which may be privileged or otherwise protected

  21 from disclosure under state or federal statutes, court rules, case decisions, or common

  22 law. Accordingly, to expedite the flow of information, to facilitate the prompt

  23 resolution of disputes over confidentiality of discovery materials, to adequately protect

  24 information the parties are entitled to keep confidential, to ensure that the parties are

  25 permitted reasonable necessary uses of such material in preparation for and in the

  26 conduct of trial, to address their handling at the end of the litigation, and to serve the

  27 ends of justice, a protective order for such information is justified in this matter. It is

  28
                                                    2
       Active\119875055.v1-2/23/21
Case 2:20-cv-00876-FLA-AFM Document 67 Filed 02/24/21 Page 3 of 18 Page ID #:1427




   1 the intent of the parties that information will not be designated as confidential for

   2 tactical reasons and that nothing be so designated without a good faith belief that it has

   3 been maintained in a confidential, non-public manner, and there is good cause why it

   4 should not be part of the public record of this case.

   5           C.      ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
   6                   SEAL
   7           The parties further acknowledge, as set forth in Section 12.3, below, that this
   8 Stipulated Protective Order does not entitle them to file confidential information under

   9 seal; Local Civil Rule 79-5 and the Honorable Judge John F. Walter’s Standing Order

  10 sets forth the procedures that must be followed and the standards that will be applied

  11 when a party seeks permission from the court to file material under seal.

  12           There is a strong presumption that the public has a right of access to judicial
  13 proceedings and records in civil cases. In connection with non-dispositive motions,

  14 good cause must be shown to support a filing under seal. See Kamakana v. City and

  15 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors

  16 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,

  17 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good

  18 cause showing). A specific showing of good cause or compelling reasons with proper

  19 evidentiary support and legal justification must be made with respect to Protected

  20 Material that a party seeks to file under seal. The parties’ mere designation of

  21 Disclosure or Discovery Material as Protected Material does not—without the

  22 submission of competent evidence by declaration establishing that the material sought

  23 to be filed under seal qualifies as confidential, privileged, or otherwise protectable—

  24 constitute good cause.

  25           Further, if a party requests sealing related to a dispositive motion or trial, then
  26 compelling reasons, not only good cause, for the sealing must be shown, and the relief

  27 sought shall be narrowly tailored to serve the specific interest to be protected. See

  28
                                                      3
       Active\119875055.v1-2/23/21
Case 2:20-cv-00876-FLA-AFM Document 67 Filed 02/24/21 Page 4 of 18 Page ID #:1428




   1 Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item

   2 or type of information, document, or thing sought to be filed or introduced under seal

   3 in connection with a dispositive motion or trial, the party seeking protection must

   4 articulate compelling reasons, supported by specific facts and legal justification, for

   5 the requested sealing order. Again, competent evidence supporting the application to

   6 file documents under seal must be provided by declaration.

   7           Any document that is not confidential, privileged, or otherwise protectable in its
   8 entirety will not be filed under seal if the confidential portions can be redacted. If

   9 documents can be redacted, then a redacted version for public viewing, omitting only

  10 the confidential, privileged, or otherwise protectable portions of the document, shall

  11 be filed. Any application that seeks to file documents under seal in their entirety

  12 should include an explanation of why redaction is not feasible.

  13 2.        DEFINITIONS
  14           2.1     Action: the above-captioned pending federal lawsuit.
  15           2.2     Challenging Party: a Party or Non-Party that challenges the designation
  16 of information or items under this Order.

  17           2.3     “CONFIDENTIAL” Information or Items: information (regardless of
  18 how it is generated, stored, or maintained) or tangible things that qualify for protection

  19 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good

  20 Cause Statement.

  21           2.3     “CONFIDENTIAL—OUTSIDE COUNSEL ONLY” Information or
  22 Items: information (regardless of how it is generated, stored, or maintained) or

  23 tangible things that qualify for protection under Federal Rule of Civil Procedure 26(c),

  24 and as specified above in the Good Cause Statement, and the disclosure of which is

  25 reasonably likely to cause material competitive injury to the Producing Party.

  26           2.4     Counsel: Outside Counsel retained in connection with this Action and
  27 House Counsel (as well as their support staff).

  28
                                                    4
       Active\119875055.v1-2/23/21
Case 2:20-cv-00876-FLA-AFM Document 67 Filed 02/24/21 Page 5 of 18 Page ID #:1429




   1            2.5    Designating Party: a Party or Non-Party that designates information or
   2   items that it produces in disclosures or in responses to discovery as
   3   “CONFIDENTIAL” or “CONFIDENTIAL—OUTSIDE COUNSEL ONLY.”
   4            2.6    Disclosure or Discovery Material: all items or information, regardless of
   5   the medium or manner in which it is generated, stored, or maintained (including,
   6   among other things, testimony, transcripts, and tangible things), that are produced or
   7   generated in disclosures or responses to discovery in this matter.
   8            2.7    Expert: a person with specialized knowledge or experience in a matter
   9   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  10   an expert witness or as a consultant in this Action.
  11            2.8    House Counsel: attorneys who are employees of a party to this Action.
  12   House Counsel does not include Outside Counsel of Record or any other outside
  13   counsel.
  14            2.9    Non-Party: any natural person, partnership, corporation, association or
  15   other legal entity not named as a Party to this action.
  16            2.10 Outside Counsel: attorneys who are not employees of a party to this
  17   Action but are retained to represent or advise a party to this Action on behalf of that
  18   party.
  19            2.11 Outside Counsel of Record: attorneys who are not employees of a party
  20   to this Action but are retained to represent or advise a party to this Action and have
  21   appeared in this Action on behalf of that party or are affiliated with a law firm that
  22   has appeared on behalf of that party, and includes support staff.
  23            2.12 Party: any party to this Action, including all of its officers, directors,
  24   employees, consultants, retained experts, and Outside Counsel of Record (and their
  25   support staffs).
  26            2.13 Producing Party: a Party or Non-Party that produces Disclosure or
  27   Discovery Material in this Action.
  28
                                                     5
       Active\119875055.v1-2/23/21
Case 2:20-cv-00876-FLA-AFM Document 67 Filed 02/24/21 Page 6 of 18 Page ID #:1430




   1           2.14 Professional Vendors: persons or entities that provide litigation support
   2 services (e.g., photocopying, videotaping, translating, preparing exhibits or

   3 demonstrations, and organizing, storing, or retrieving data in any form or medium)

   4 and their employees and subcontractors.

   5           2.15 Protected Material: any Disclosure or Discovery Material that is
   6 designated as “CONFIDENTIAL” or “CONFIDENTIAL—OUTSIDE COUNSEL

   7 ONLY.”

   8           2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
   9 from a Producing Party.

  10 3.        SCOPE
  11           The protections conferred by this Stipulation and Order cover not only
  12 Protected Material (as defined above), but also (1) any information copied or extracted

  13 from Protected Material; (2) all copies, excerpts, summaries, or compilations of

  14 Protected Material; and (3) any testimony, conversations, or presentations by Parties

  15 or their Counsel that might reveal Protected Material.

  16           Any use of Protected Material at trial shall be governed by the orders of the trial
  17 judge. This Order does not govern the use of Protected Material at trial.

  18 4.        DURATION
  19           Once a case proceeds to trial, information that was designated as Protected
  20 Material or maintained pursuant to this protective order used or introduced as an

  21 exhibit at trial becomes public and will be presumptively available to all members of

  22 the public, including the press, unless compelling reasons supported by specific

  23 factual findings to proceed otherwise are made to the trial judge in advance of the

  24 trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for

  25 sealing documents produced in discovery from “compelling reasons” standard when

  26 merits-related documents are part of court record). However, information designated

  27 as Protected Material or maintained pursuant to this protective order that is not used or

  28
                                                    6
       Active\119875055.v1-2/23/21
Case 2:20-cv-00876-FLA-AFM Document 67 Filed 02/24/21 Page 7 of 18 Page ID #:1431




   1 introduced as an exhibit at trial will remain subject to the terms of this protective order

   2 after the commencement of the trial.

   3 5.        DESIGNATING PROTECTED MATERIAL
   4           5.1     Exercise of Restraint and Care in Designating Material for Protection.
   5 Each Party or Non-Party that designates information or items for protection under this

   6 Order must take care to limit any such designation to specific material that qualifies

   7 under the appropriate standards.

   8           If it comes to a Designating Party’s attention that information or items that it
   9 designated for protection do not qualify for protection, that Designating Party must

  10 promptly notify all other Parties that it is withdrawing the inapplicable designation.

  11           5.2     Manner and Timing of Designations. Except as otherwise provided in
  12 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

  13 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

  14 under this Order must be clearly so designated before the material is disclosed or

  15 produced.

  16           Designation in conformity with this Order requires:
  17                   (a)     for information in documentary form (e.g., paper or electronic
  18 documents, but excluding transcripts of depositions or other pretrial or trial

  19 proceedings), that the Producing Party affix at a minimum, the legend

  20 “CONFIDENTIAL” or “CONFIDENTIAL—OUTSIDE COUNSEL ONLY,” as

  21 applicable (such a legend, regardless of the level of confidentiality, is referred to

  22 hereinafter as a “CONFIDENTIAL legend”), to each page that contains protected

  23 material. For information in electronic form that cannot have a legend affixed to each

  24 page (e.g., excel files or other data files), the Producing Party will produce materials

  25 in a manner consistent with the agreed upon Electronic Discovery Protocol for the

  26 Actions.

  27

  28
                                                      7
       Active\119875055.v1-2/23/21
Case 2:20-cv-00876-FLA-AFM Document 67 Filed 02/24/21 Page 8 of 18 Page ID #:1432




   1            A Party or Non-Party that makes original documents available for inspection
   2   need not designate them for protection until after the inspecting Party has indicated
   3   which documents it would like copied and produced. During the inspection and
   4   before the designation, all of the material made available for inspection shall be
   5   deemed “CONFIDENTIAL—OUTSIDE COUNSEL ONLY.” After the inspecting
   6   Party has identified the documents it wants copied and produced, the Producing Party
   7   must determine which documents qualify for protection under this Order. Then,
   8   before producing the specified documents, the Producing Party must affix the
   9   appropriate “CONFIDENTIAL legend” to each page that will be produced.
  10   Documents inspected by a Party that are not identified by such Party for copying and
  11   production shall remain deemed “CONFIDENTIAL—OUTSIDE COUNSEL
  12   ONLY.”
  13                    (b)    for testimony given in depositions, the Designating Party may
  14   designate testimony as “CONFIDENTIAL” or “CONFIDENTIAL—OUTSIDE
  15   COUNSEL ONLY” by making a statement on the record before the end of the day on
  16   which the deposition is concluded or by a statement in writing sent to Counsel for all
  17   other Parties within fifteen days of receipt of the deposition transcript. During the
  18   first fifteen days after a deposition transcript is delivered to Counsel, the entire
  19   transcript shall be treated as “CONFIDENTIAL—OUTSIDE COUNSEL ONLY.”
  20                    (c)    for information produced in some form other than documentary
  21   and for any other tangible items, that the Producing Party affix in a prominent place
  22   on the exterior of the container or containers in which the information is stored the
  23   legend “CONFIDENTIAL” or “CONFIDENTIAL—OUTSIDE COUNSEL ONLY,”
  24   as appropriate.
  25            5.3    Inadvertent Failures to Designate. An inadvertent failure to designate
  26   qualified information or items does not, standing alone, waive the Designating
  27   Party’s right to secure protection under this Order for such material. Upon correction
  28
                                                      8
       Active\119875055.v1-2/23/21
Case 2:20-cv-00876-FLA-AFM Document 67 Filed 02/24/21 Page 9 of 18 Page ID #:1433




   1 of a designation, the Receiving Party must make reasonable efforts to assure that the

   2 material is treated in accordance with the provisions of this Order.

   3 6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
   4           6.1     Timing of Challenges. Any Party or Non-Party may challenge a
   5 designation of confidentiality at any time that is consistent with the Court’s

   6 Scheduling Order.

   7           6.2     Meet and Confer. The Challenging Party shall initiate the dispute
   8 resolution process under Local Rule 37-1 et seq.

   9           6.3     Joint Stipulation. Any challenge submitted to the Court shall be via a
  10 joint stipulation pursuant to Local Rule 37-2.

  11           6.4     The burden of persuasion in any such challenge proceeding shall be on
  12 the Designating Party. Frivolous challenges, and those made for an improper

  13 purpose (e.g., to harass or impose unnecessary expenses and burdens on other

  14 parties) may expose the Challenging Party to sanctions. Unless the Designating Party

  15 has waived or withdrawn the confidentiality designation, all parties shall continue to

  16 afford the material in question the level of protection to which it is entitled under the

  17 Producing Party’s designation until the Court rules on the challenge.

  18 7.        ACCESS TO AND USE OF PROTECTED MATERIAL
  19           7.1     Basic Principles. A Receiving Party may use Protected Material that is
  20 disclosed or produced by another Party or by a Non-Party in connection with this

  21 Action only for prosecuting, defending, or attempting to settle this Action. Such

  22 Protected Material may be disclosed only to the categories of persons and under the

  23 conditions described in this Order. When the Action has been terminated, a Receiving

  24 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).

  25 Protected Material must be stored and maintained by a Receiving Party at a location

  26 and in a secure manner that ensures that access is limited to the persons authorized

  27 under this Order.

  28
                                                     9
       Active\119875055.v1-2/23/21
Case 2:20-cv-00876-FLA-AFM Document 67 Filed 02/24/21 Page 10 of 18 Page ID #:1434




   1           7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
   2 otherwise ordered by the court or permitted in writing by the Designating Party, a

   3 Receiving Party may disclose any information or item designated

   4 “CONFIDENTIAL” only to:

   5                   (a)     the Receiving Party’s Outside Counsel of Record in this Action, as
   6 well as employees of said Outside Counsel of Record to whom it is reasonably

   7 necessary to disclose the information for this Action;

   8                   (b)     the Receiving Party’s Outside Counsel who are not Outside
   9 Counsel of Record to whom disclosure is reasonably necessary for this Action and

  10 who have signed the “Acknowledgement and Agreement to Be Bound” (Exhibit A);

  11                   (c)     the Receiving Party (if the Receiving Party is an individual), the
  12 officers, directors, and employees (including House Counsel) of the Receiving Party

  13 to whom disclosure is reasonably necessary for this Action (if the Receiving Party is

  14 an entity);

  15                   (d)     Experts (as defined in this Order) of the Receiving Party to whom
  16 disclosure is reasonably necessary for this Action and who have signed the

  17 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

  18                   (e)     the court and its personnel;
  19                   (f)     court reporters and their staff;
  20                   (g)     professional jury or trial consultants, mock jurors, and Professional
  21 Vendors to whom disclosure is reasonably necessary for this Action and who have

  22 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

  23                   (h)     the author or recipient of a document containing the information or
  24 a custodian or other person who otherwise possessed or knew the information;

  25                   (i)     during their depositions, witnesses, and attorneys for witnesses, in
  26 the Action to whom disclosure is reasonably necessary provided: (1) the deposing

  27 party requests that the witness sign the form attached as Exhibit A hereto; and (2) they

  28
                                                       10
       Active\119875055.v1-2/23/21
Case 2:20-cv-00876-FLA-AFM Document 67 Filed 02/24/21 Page 11 of 18 Page ID #:1435




   1 will not be permitted to keep any confidential information unless they sign the

   2 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed

   3 by the Designating Party or ordered by the court. Pages of transcribed deposition

   4 testimony or exhibits to depositions that reveal Protected Material may be separately

   5 bound by the court reporter and may not be disclosed to anyone except as permitted

   6 under this Stipulated Protective Order; and

   7                   (j)     any mediator or settlement officer, and their supporting personnel,
   8 mutually agreed upon by any of the parties engaged in settlement discussions.

   9                   7.3     Disclosure of “CONFIDENTIAL—OUTSIDE COUNSEL
  10 ONLY” Information or Items. Unless otherwise ordered by the court or permitted

  11 in writing by the Designating Party, a Receiving Party may disclose any information

  12 or item designated “CONFIDENTIAL—OUTSIDE COUNSEL ONLY” only to the

  13 persons listed in sections 7.2(a)-(b) and (d)-(j). That is, information and items

  14 designated “CONFIDENTIAL—OUTSIDE COUNSEL ONLY” may not be

  15 disclosed to the Receiving Party, to the officers, directors, or employees of the

  16 Receiving Party, or to House Counsel.

  17 8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
  18           OTHER LITIGATION
  19           If a Party is served with a subpoena or a court order issued in other litigation
  20 that compels disclosure of any information or items designated in this Action as

  21 Protected Material, that Party must:

  22                   (a)     promptly notify in writing the Designating Party. Such notification
  23 shall include a copy of the subpoena or court order;

  24                   (b)     promptly notify in writing the party who caused the subpoena or
  25 order to issue in the other litigation that some or all of the material covered by the

  26 subpoena or order is subject to this Protective Order. Such notification shall include a

  27 copy of this Stipulated Protective Order; and

  28
                                                      11
       Active\119875055.v1-2/23/21
Case 2:20-cv-00876-FLA-AFM Document 67 Filed 02/24/21 Page 12 of 18 Page ID #:1436




   1                   (c)     cooperate with respect to all reasonable procedures sought to be
   2 pursued by the Designating Party whose Protected Material may be affected.

   3           If the Designating Party timely seeks a protective order, the Party served with
   4 the subpoena or court order shall not produce any information designated in this

   5 action as Protected Material before a determination by the court from which the

   6 subpoena or order issued, unless the Party has obtained the Designating Party’s

   7 permission. The Designating Party shall bear the burden and expense of seeking

   8 protection in that court of its confidential material and nothing in these provisions

   9 should be construed as authorizing or encouraging a Receiving Party in this Action to

  10 disobey a lawful directive from another court.

  11 9.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
  12           IN THIS LITIGATION
  13           (a)     The terms of this Order are applicable to information produced by a Non-
  14 Party in this Action and designated as Protected Material. Such information produced

  15 by Non-Parties in connection with this litigation is protected by the remedies and

  16 relief provided by this Order. Nothing in these provisions should be construed as

  17 prohibiting a Non-Party from seeking additional protections.

  18           (b)     In the event that a Party is required, by a valid discovery request, to
  19 produce a Non-Party’s confidential information in its possession, and the Party is

  20 subject to an agreement with the Non-Party not to produce the Non-Party’s

  21 confidential information, then the Party shall:

  22                   (1)     promptly notify in writing the Requesting Party and the Non-Party
  23 that some or all of the information requested is subject to a confidentiality agreement

  24 with a Non-Party;

  25                   (2)     promptly provide the Non-Party with a copy of the Stipulated
  26 Protective Order in this Action, the relevant discovery request(s), and a reasonably

  27 specific description of the information requested; and

  28
                                                      12
       Active\119875055.v1-2/23/21
Case 2:20-cv-00876-FLA-AFM Document 67 Filed 02/24/21 Page 13 of 18 Page ID #:1437




   1                   (3)     make the information requested available for inspection by the
   2 Non-Party, if requested.

   3           (c)     If the Non-Party fails to seek a protective order from this court within 14
   4 days of receiving the notice and accompanying information, the Receiving Party may

   5 produce the Non-Party’s confidential information responsive to the discovery request.

   6 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce

   7 any information in its possession or control that is subject to the confidentiality

   8 agreement with the Non-Party before a determination by the court. Absent a court

   9 order to the contrary, the Non-Party shall bear the burden and expense of seeking

  10 protection in this court of its Protected Material.

  11 10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  12           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  13 Protected Material to any person or in any circumstance not authorized under this

  14 Stipulated Protective Order, the Receiving Party must immediately (a) notify in

  15 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

  16 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

  17 persons to whom unauthorized disclosures were made of all the terms of this Order,

  18 and (d) request such person or persons to execute the “Acknowledgment and

  19 Agreement to Be Bound” that is attached hereto as Exhibit A.

  20 11.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  21           PROTECTED MATERIAL
  22           When a Producing Party gives notice to Receiving Parties that certain
  23 inadvertently produced material is subject to a claim of privilege or other protection,

  24 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

  25 Procedure 26(b)(5)(B). The inadvertent, unintentional, or in camera disclosure of

  26 documents or information protected by the attorney-client privilege, the work

  27 product doctrine, or any other applicable privilege will not be deemed a waiver in

  28
                                                     13
       Active\119875055.v1-2/23/21
Case 2:20-cv-00876-FLA-AFM Document 67 Filed 02/24/21 Page 14 of 18 Page ID #:1438




   1 whole or in part of a claim of privilege or other applicable protection from

   2 discovery, either as to the specific documents or information inadvertently disclosed

   3 or as to other documents or information relating to the same or similar subject

   4 matters. A Party or Non-Party who discovers that any Party or Non-Party has

   5 potentially inadvertently disclosed information that may be subject to a claim of

   6 privilege or other protection must immediately notify all other Parties (and the Non-

   7 Party who disclosed the document or information, if applicable) in writing, and all

   8 Parties and Non-Parties who received the documents or information in question must

   9 immediately destroy them or return them to the Producing Party. If any Party

  10 disputes the applicability of the claimed privilege or other protection, that Party must

  11 promptly bring a motion seeking resolution of the issue and may not use or

  12 otherwise disclose the documents or information at issue until the Court has issued a

  13 ruling resolving the issue.

  14 12.       MISCELLANEOUS
  15           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  16 person to seek its modification by the Court in the future.

  17           12.2 Right to Assert Other Objections. By stipulating to the entry of this
  18 Protective Order, no Party waives any right it otherwise would have to object to

  19 disclosing or producing any information or item on any ground not addressed in this

  20 Stipulated Protective Order. Similarly, no Party waives any right to object on any

  21 ground to use in evidence of any of the material covered by this Protective Order.

  22           12.3 Filing Protected Material. A Party that seeks to file under seal any
  23 Protected Material must comply with Local Civil Rule 79-5. Protected Material may

  24 only be filed under seal pursuant to a court order authorizing the sealing of the

  25 specific Protected Material at issue. If a Party’s request to file Protected Material

  26 under seal is denied by the court, then the Receiving Party may file the information in

  27 the public record unless otherwise instructed by the court.

  28
                                                   14
       Active\119875055.v1-2/23/21
Case 2:20-cv-00876-FLA-AFM Document 67 Filed 02/24/21 Page 15 of 18 Page ID #:1439




   1   13.     FINAL DISPOSITION
   2            After the final disposition of this Action, as defined in paragraph 4, within 60
   3   days of a written request by the Designating Party, each Receiving Party must return
   4   all Protected Material to the Producing Party or destroy such material. As used in this
   5   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   6   summaries, and any other format reproducing or capturing any of the Protected
   7   Material. Whether the Protected Material is returned or destroyed, the Receiving
   8   Party must submit a written certification to the Producing Party (and, if not the same
   9   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  10   (by category, where appropriate) all the Protected Material that was returned or
  11   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  12   abstracts, compilations, summaries or any other format reproducing or capturing any
  13   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  14   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  15   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  16   reports, attorney work product, and consultant and expert work product, even if such
  17   materials contain Protected Material. Any such archival copies that contain or
  18   constitute Protected Material remain subject to this Protective Order as set forth in
  19   Section 4 (DURATION).
  20   14. VIOLATION
  21            Any violation of this Order may be punished by appropriate measures
  22   including, without limitation, contempt proceedings and/or monetary sanctions.
  23            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  24

  25

  26

  27

  28
                                                    15
       Active\119875055.v1-2/23/21
Case 2:20-cv-00876-FLA-AFM Document 67 Filed 02/24/21 Page 16 of 18 Page ID #:1440




   1 Dated: February 23, 2021                ORRICK, HERRINGTON &
                                             SUTCLIFFE LLP
   2

   3
                                             By: ___/s/ David P. Fuad _
   4                                             William A. Molinski (SBN 145186)
   5                                             wmolinski@orrick.com
                                                 David P. Fuad (SBN 265193)
   6                                             dfaud@orrick.com
   7                                             Emily Rae (SBN 308010)
                                                 emily.rae@orrick.com
   8                                         777 South Figueroa Street, Suite 3200
   9                                         Los Angeles, CA 90017
                                             Telephone: (213) 629-2020
  10                                         Facsimile: (213) 612-2499
  11
                                             Attorneys for Plaintiffs
  12                                         and Counter-Defendants
  13

  14 Dated: February 23, 2021                ANTHONY OSTLUND
  15                                         BAER & LOUWAGIE P.A.
  16                                         By: ___Steven M. Pincus___
  17                                            Joseph W. Anthony (#2872)
                                                janthony@anthyonyostlund.com
  18
                                                Steven M. Pincus (#171414)
  19                                            spincus@anthonyostlund.com
                                                Joseph R. Richie (#400615)
  20
                                                jrichie@anthonyostlund.com
  21                                         3600 Wells Fargo Center
                                             90 South 7th Street
  22
                                             Minneapolis, MN 55402
  23                                         Telephone: (612) 349-6969
                                             Facsimile: (612) 349-6996
  24

  25

  26

  27

  28
                                            16
       Active\119875055.v1-2/23/21
Case 2:20-cv-00876-FLA-AFM Document 67 Filed 02/24/21 Page 17 of 18 Page ID #:1441




   1                                         FOX ROTHSCHILD LLP

   2                                            John Shaeffer (SBN 138331)
   3                                            jshaeffer@foxrothschild.com
                                                Jeff Grant (SBN 218974)
   4                                            jgrant@foxrothschild.com
   5                                         10250 Constellation Blvd., Suite 900
                                             Los Angeles, CA 90067
   6                                         Telephone: (310) 598-4150
   7
                                             Attorneys for Defendants
   8                                         and Counterclaimants
   9
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  10

  11
       DATED:          2/24/2021
  12

  13

  14 HON. ALEXANDER F. MacKINNON

  15
       United States Magistrate Judge

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                            17
       Active\119875055.v1-2/23/21
Case 2:20-cv-00876-FLA-AFM Document 67 Filed 02/24/21 Page 18 of 18 Page ID #:1442



   1                                              EXHIBIT A
   2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4   I,                                           [print or type full name], of
   5                            [print or type full address], declare under penalty of perjury that I
   6   have read in its entirety and understand the Stipulated Protective Order that was issued
   7   by the United States District Court for the Central District of California on [date] in
   8   the case of Tongfang Global Ltd. v. Element Television Company, LLC, Case No.
   9 2:20-CV-00876-FLA-AFWx. I agree to comply with and to be bound by all the terms

  10 of this Stipulated Protective Order and I understand and acknowledge that failure to so

  11 comply could expose me to sanctions and punishment in the nature of contempt. I

  12 solemnly promise that I will not disclose in any manner any information or item that is

  13 subject to this Stipulated Protective Order to any person or entity except in strict

  14 compliance with the provisions of this Order. I further agree to submit to the

  15 jurisdiction of the United States District Court for the Central District of California for

  16 enforcing the terms of this Stipulated Protective Order, even if such enforcement

  17 proceedings occur after termination of this action. I hereby appoint

  18                    [print or type full name] of
  19   [print or type full address and telephone number] as my California agent for service of
  20   process in connection with this action or any proceedings related to enforcement of
  21   this Stipulated Protective Order.
  22
       Dated:
  23
       City and State where sworn and signed:
  24

  25

  26   Printed name:
  27
       Signature:
  28

       Active\119875055.v1-2/23/21
